10 F.3d 805
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.John LARNER, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 93-1545.
United States Court of Appeals,First Circuit.
November 29, 1993

Appeal from the United States Tax Court
John Larner on brief pro se.
Michael L. Paup, Acting Assistant Attorney General, Gary R. Allen, Gilbert S. Rothenberg and Janice B. Geier, Attorneys, Tax Division, Department of Justice, on brief for appellee.
U.S.T.C.
AFFIRMED
Before Breyer, Chief Judge, Torruella and Selya, Circuit Judges.
Per Curiam.


1
We have reviewed the parties' briefs and the record on appeal.  We affirm the judgment of the tax court essentially for the reasons stated in the order of dismissal for lack of jurisdiction, dated March 8, 1993.  We add only that our colleagues in the Seventh and Eleventh Circuits have rejected the same argument proffered by appellant and have concluded that "[i]t is apparent from the numerous references to 'United States mail' in the statute and regulations that section 7502 is intended to apply only to mail delivered by the United States Postal Service and not also to items delivered by a private delivery service."   Pugsley v. Commissioner, 749 F.2d 691, 693 (11th Cir. 1985) (footnote omitted),  quoted in Petrulis v. Commissioner, 938 F.2d 78, 79-80 (7th Cir. 1991).